UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2477



GENE M. MUNSON,

                                              Plaintiff - Appellant,

          versus


DONALD L. EVANS, Secretary, U.S. Department of
Commerce; UNITED STATES PATENT & TRADEMARK
OFFICE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-181)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gene M. Munson, Appellant Pro Se. Richard Parker, Rachel Celia
Ballow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Gene   M.    Munson    appeals     the     district    court’s    order

granting      summary     judgment   in    favor    of    the   Appellees      in   his

employment discrimination action.               We have reviewed the record and

find no reversible error.           Accordingly, we affirm on the reasoning

of the district court.           See Munson v. Evans, No. CA-04-181 (E.D.

Va. Sept. 27, 2004).            We dispense with oral argument because the

facts   and    legal      contentions     are    adequately     presented      in   the

materials      before     the    court    and    argument    would    not   aid     the

decisional process.



                                                                            AFFIRMED




                                         - 2 -